Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered June 12, 2003, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5V2 to 11 years, unanimously affirmed.
The verdict was based upon legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, *317including the weight to be given to inconsistencies in testimony, were properly considered by the jury, and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]).
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.E, Sullivan, Ellerin, Nardelli and Williams, JJ.